980 F.2d 738
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Adelheid Maria PRAML, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 90-10604.
United States Court of Appeals, Ninth Circuit.
Nov. 25, 1992.

Before GOODWIN, CANBY and RYMER, Circuit Judges.


1
MEMORANDUM**


2
After a remand for resentencing, Adelheid Maria Praml appeals pro se the district court's judgment.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
In 1988, a jury convicted Praml of two counts of passport fraud, one count of misuse of a social security number, and one count of possession of a false identification document.   Praml appealed her convictions, and we held that the two counts of passport fraud were multiplicitous.   We accordingly remanded for resentencing with instructions to vacate and stay the judgment of conviction on one of the two counts of passport fraud.   In all other respects, we affirmed her convictions.   United States v. Praml, No. 88-1267, unpublished memorandum decision (9th Cir.  Aug. 6, 1990).   Consequently, on remand the district court vacated Praml's conviction on Count II.   Praml appealed again and seeks to challenge the validity of her convictions on the other three counts.


4
The scope of review on appeal following remand "is narrowed to the limitations of the remand.   This Court's prior holding has become law of the case, binding upon the present panel."   Adamian v. Lombardi, 608 F.2d 1224, 1228 (9th Cir.1979), cert. denied, 446 U.S. 938 (1980);   United States v. Rosales, 606 F.2d 888, 889 (9th Cir.1979) (issues decided by this court in first appeal will not be reconsidered in subsequent appeal).


5
On remand, the district court fully complied with our mandate.   We affirmed Praml's convictions on the other three counts in her prior appeal, and therefore we will not reconsider their validity in this appeal.   See Adamian, 608 F.2d at 1228;   Rosales, 606 F.2d at 889.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4.   Appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3